Exhibit 21.1 List of Subsidiaries Subsidiaries Place of Incorporation Date of Incorporation KiKirin China Holding Limited (“Kirin China”) British Virgin Islands July 6, 2010 KiKirin Huaxia Development Limited (“Kirin Development”) Hong Kong, China July 27, 2010 Shijiazhuang Kirin Management Consulting Co., Ltd. (“Kirin Management”) Shijiazhuang, Hebei province, China December 22, 2010 Spectrum International Enterprise, LLC California, United States January 11, 2013 Brookhollow Lake, LLC California, United States February 8, 2013 Newport Property Holding, LLC California, United States July 11, 2013 Kirin Hopkins Real Estate Group California, United States July 23, 2013 Greenfield International Corporation California, United States August 12, 2013 VIEs HHebei Zhongding Real Estate Development Co., Ltd. (“Hebei Zhongding”) Xingtai, Hebei province, China July 16, 2007 XiXingtai Zhongding Jiye Real Estate Development Co., Ltd. Xingtai, Hebei province, China August 7, 2008 Subsidiaries of VIEs XiXingtai Zhongding Construction Project Management Co., Ltd. Xingtai, Hebei province, China September 3, 2007 XiXingtai Zhongding Kirin Real Estate Development Co., Ltd. (formerly known as Xingtai Zhongding Business Service Co., Ltd., “Business Service”) Xingtai, Hebei province, China July 29, 2008 Huaxia Kirin (Beijing) Garden Project Co., Ltd. Beijing, China January 19, 2010 XiXingtai Hetai Real Estate Development Co., Ltd. Xingtai, Hebei province, China December 6, 2010 Huaxia Kirin (Beijing) Property Management Co., Ltd. Beijing, China December 19, 2011 HHebei Zhongding Property Service Co., Ltd. Xingtai, Hebei province, China December 19, 2011 LaLanngfang City Huading Chengmei Real Estate Development Co., Ltd. (“Huading Chengmei”) Langfang, Hebei province, China July 27, 2012 BBaoding City Heda Kirin Science and Technology Park Investment Co., Ltd. (“Heda Kirin”) Baoding, Hebei province, China September 3, 2012 BBaoding City Heda Kirin Real Estate Development Co., Ltd. Baoding, Hebei province, China November 28, 2012
